 1                                                          Jerome M. Varanini, SBN 58531
          A PROFESSIONAL CORPORATION                        LAW OFFICE OF JEROME M. VARANINI
 2        Carl L. Fessenden, SBN 161494                     641 Fulton Avenue, Suite 200
 3        Megan E. Nevin, SBN 304122                        Sacramento, CA 95825
          350 University Ave., Suite 200                    TEL: 916.993-4868
 4        Sacramento, California 95825                      FAX: 916.993.6750
          TEL: 916.929.1481                                 jvaranini@tsvlaw.com
 5        FAX: 916.927.3706                                 Attorney for WELLPATH MANAGEMENT,
          Attorneys for Defendants NEVADA COUNTY,           INC. (formerly known as Correctional Medical
 6        NEVADA COUNTY                                     Group Companies, Inc.)
          SHERIFF’S DEPARTMENT and SHERIFF
 7        KEITH ROYAL
 8
          Patrick H. Dwyer, SBN 137743                      Andrew Caulfield, SBN 238300
 9        LAW OFFICE OF PATRICK H. DWYER                    CAULFIELD LAW FIRM
          P.O. Box 1705                                     1101 Investment Blvd. #120
10        Penn Valley, CA 95946                             El Dorado Hills, CA 95762
          TEL: 530.432.5407                                 Tel: 916.933.3200
11        FAX: 530.432.9122                                 andrew@caulfieldlawfirm.com
          pdwyer@pdwyerlaw.com                              Attorney for Defendant CITY OF GRASS
12        Attorney for Plaintiff JOHN DAVID PETERSON        VALLEY
13
                                            UNITED STATES DISTRICT COURT
14
                                           EASTERN DISTRICT OF CALIFORNIA
15
16   JOHN DAVID PETERSON, an individual,                 CASE NO. 2:19-cv-00949-JAM-EFB
17
     v.                                                  STIPULATION AND ORDER
18                                                       REQUESTING CONTINUANCE OF
     NEVADA COUNTY, CALIFORNIA et al.                    EARLY SETTLEMENT CONFERENCE
19                                                       DATE AND STAY OF DISCOVERY AND
                         Defendants.                     RESPONSIVE PLEADINGS
20
21                                                       Complaint Filed: 05/24/2019
     ___________________________________/
22
23              The parties have met and conferred and have agreed to participate in an early Settlement
24   Conference with Magistrate Judge Kendall Newman presiding. Originally, it was scheduled to occur on
25   October 30, 2019. The parties request that the settlement conference be continued until December 13,
26   2019.
27              IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
28   counsel of record:

     {02097399.DOCX}                        1
     STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE DATE AND
                         STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
 1           1.        The Settlement Conference set for October 30, 2019 at 9:00 a.m. before Magistrate Judge
 2   Kendall Newman is vacated. The Settlement Conference shall now be set for December 13, 2019 at
 3   9:00 before Magistrate Judge Kendall Newman.
 4           2.        All discovery obligations including Rule 26 disclosures are stayed until 20 days after the
 5   completion of the Settlement Conference; and
 6           3.        Responsive pleadings shall be due 20 days after completion of the Settlement
 7   Conference.
 8           IT IS SO STIPULATED.
 9
10   Dated: October 24, 2019                         PORTER SCOTT
                                                    A PROFESSIONAL CORPORATION
11
12                                                  By: /s/Carl L. Fessenden
                                                        Carl L. Fessenden
13                                                      Attorneys for Defendants NEVADA COUNTY,
                                                        NEVADA COUNTY SHERIFF’S DEPARTMENT
14
                                                        and SHERIFF KEITH ROYAL
15
16   Dated: October 24, 2019                         LAW OFFICE OF PATRICK H. DWYER
17
                                                    By: /s/Patrick H. Dwyer (authorized 10/24/2019)
18                                                      Patrick H. Dwyer
                                                        Attorney for Plaintiff JOHN DAVID PETERSON
19
20
     Dated: October 24, 2019                         LAW OFFICE OF JEROME M. VARANINI
21
22                                                  By: /s/Jerome M. Varanini (authorized 10/24/2019)
                                                        Jerome M. Varanini
23                                                      Attorneys for Defendant WELLPATH
                                                        MANAGEMENT, INC. (formerly known as
24
                                                       Correctional Medical Group Companies, Inc.)
25
26   Dated: October 24, 2019                        CAULFIELD LAW FIRM

27                                                  By: /s/Andrew T. Caulfield (authorized 10/25/2019)
                                                        Andrew T. Caulfield
28
                                                        Attorneys for Defendant CITY OF GRASS VALLEY

     {02097399.DOCX}                        2
     STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE DATE AND
                         STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
 1                                                     ORDER
 2           The Court, having reviewed and considered the Parties’ Stipulation for an early Settlement
 3   Conference and finding good cause therefore, hereby approves:
 4           1.        The October 30, 2019 Settlement Conference before Magistrate Judge Kendall J.
 5   Newman is vacated. The new date for the Settlement Conference shall be December 13, 2019, at 9:00
 6   a.m., in Courtroom 25.
 7           2.        All discovery obligations including Rule 26 disclosures are stayed until 20 days after the
 8   completion of the Settlement Conference; and
 9           3.        Responsive pleadings shall be due 20 days after completion of the settlement conference.
10           IT IS SO ORDERED.
11
12
     Dated: October 24, 2019                        /s/ John A. Mendez_________________
13                                                  John A. Mendez
                                                    Judge, U.S.D.C. - Eastern District of CA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02097399.DOCX}                        3
     STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE DATE AND
                         STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
